GOODE, J.
(concurring). — My objection to the instruction in the foregoing opinion goes mainly to the portion which says that if the motorman could have avoided the accident by ordinary care, “the negligence of the plaintiff was no defense.” This is too strong. It ought to have been qualified by telling the jury the plaintiff’s negligence was no defense unless it directly or proximately contributed to cause the accident. On the whole, this instruction was so drawn that the jury were apt to be misled into thinking that the plaintiff’s negligence, whether proximate or remote, was no defense.